934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Helen GALLOWAY, Petitioner-Appellant,v.SUMMERS COUNTY CIRCUIT COURT, in its official capacity,David Farmer, attorney at law, West Virginia Child AdvocacyOffice, in its official capacity, Theodore Johnson, CSXEmployee and Natural Father of Child, Respondents-Appellees.
No. 91-2047.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 28, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Charles H. Haden, II, Chief District Judge.  (CA-91-99-5)
Helen Galloway, appellant pro se.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Helen Galloway appeals from the district court's order denying relief in her civil action suing the state court and others for contempt.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Galloway v. Summers County Circuit Court, CA-91-99-5 (S.D.W.Va. Feb. 21, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.